DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 23 February 2021 has been entered; claims 1, 3-16, 19-22, 25, and 27-31 remain pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pages 8-14 of the Remarks, filed 23 February 2021, with respect to all 103 rejection of claims have been fully considered and are persuasive.  The rejections of the claims under 35 USC 103 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Nikki Sanford on 04 May 2021.
The application has been amended as follows: 
Regarding Claim 1: within line 16, please replace “contaminants” with –contaminants,-.
Regarding Claim 3: within line 2, please delete “, preferably”. 
Regarding Claim 4: within line 1, please replace “claim 1” with –claim 3-. 
Regarding Claim 5: within line 1, please replace “claim 1” with –claim 1,-.
Regarding Claim 8: within line 2, please replace “salts” with –salts,-.
Regarding Claim 9: within line 2, please replace “salts” with –salts,-; and within line 3, please replace “part of the dissolved oxygen” with –any one of dissolved oxygen-. 
Regarding Claim 10: within line 1, please replace “claim 8” with –claim 8,-.
Regarding Claim 11: within line 1, please replace “claim 3” with –claim 3,-.
Regarding Claim 27: within line 4, please delete “ or iron”; within line 14, please delete “ or iron depending on the selected inorganic oxidizing salt”; within line 17, please replace “contaminants” with –contaminants,-; within line 19, please replace “permanganate” with            –permanganate,-; and within line 21, please delete “ or iron”. 
Regarding Claim 28: within line 17, please replace “contaminants” with –contaminants,-; within line 19, please replace “permanganate” with –permanganate,-.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	05 May 2021